TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 13, 2016



                                     NO. 03-12-00631-CV


                                  Carolyn Barnes, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
    BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND BOURLAND
         DISMISSED AS MOOT -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order signed by the district court on August 28, 2012. Having

reviewed the record, and the arguments of counsel, the Court agrees that the appeal is moot and

therefore dismisses the appeal.    Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.